DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-5, 7-14, and 17-23 are pending and have been examined in this application. 
This communication is the second action on the merits.
As of the date of this action, information disclosure statements (IDS) has been filed on 3/18/2022, 4/8/2022, and 6/15/2022 and reviewed by the Examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed 6/15/2022  fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 states “The method of claim 5”, however claim 5 is not a method claim, and this should be the apparatus of claim 5.
Claims 20-21 are rejected due to their respective dependencies on claims rejected under 35 U.S.C. 112(b).  Appropriate correction is required.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 9, 11-13, 18, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Redden (PGPub #2015/0027044) in view of Lill (US #3,125,294).
Regarding claim 1, Redden teaches an apparatus configured to inhibit the growth of vegetation, comprising: an input unit (Paragraph 36, lines 1-14); a processing unit (Paragraph 51, lines 1-21, and Paragraph 164, lines 12-15); and an output unit (Paragraph 51, lines 1-43); wherein the input unit is configured to provide the processing unit with at least one image of an environment (Paragraph 36, lines 1-14, Paragraph 38, lines 1-14, and Paragraph 51, lines 1-43); wherein the processing unit is configured to analyse the at least one image to determine at least one location of vegetation within the environment for activating at least one application unit (Paragraph 36, lines 1-14, Paragraph 38, lines 1-14, and Paragraph 51, lines 1-43), wherein the at least one application unit is configured to apply at least substance to the at least one location of vegetation to inhibit growth of the vegetation (Paragraph 36, lines 1-14, Paragraph 38, lines 1-14, Paragraph 41, lines 1-21, Paragraph 43, lines 1-28, and Paragraph 51, lines 1-43); and wherein the output unit is configured to output information useable to activate the at least one application unit (Paragraph 36, lines 1-14, Paragraph 38, lines 1-14, Paragraph 41, lines 1-21, Paragraph 43, lines 1-28, and Paragraph 51, lines 1-43). But, Redden does not teach that the application unit is a mulch application unit that distributes mulch.
However, Lill does teach that the application unit is a mulch application unit that distributes mulch (Column 3, lines 15-16).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the application unit distribute mulch because Redden and Lill are both system used to kill weeds.  The motivation for having the application unit distribute mulch is that it can help prevent the growth of new weeds after it has been laid down.
Regarding claim 2, Redden as modified by Lill teaches the apparatus of claim 1, wherein the at least one image was acquired by at least one camera (Paragraph 36, lines 1-14 of Redden), and wherein the input unit is configured to provide the processing unit with at least one location associated with the at least one camera when the at least one image was acquired (Paragraph 38, lines 1-14 of Redden).
Regarding claim 3, Redden as modified by Lill teaches the apparatus of claim 1, but Redden does not teach that the at least one mulch comprises a mulch comprising at least one herbicide.  However, Lill does teach that the at least one mulch comprises a mulch comprising at least one herbicide (Column 3, lines 15-16).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the mulch contain a herbicide because Redden and Lill are both system used to kill weeds.  The motivation for having the mulch contain a herbicide is that it helps the mulch more effectively kill weeds.
Regarding claim 9, Redden teaches a system configured to inhibit the growth of vegetation, comprising: at least one camera (Paragraph 36, lines 1-14); an apparatus configured to inhibit the growth of vegetation (Paragraph 26, lines 1-34); and at least one application unit (Paragraph 41, lines 1-21, and Paragraph 43, lines 1-28); wherein the at least one camera is configured to acquire the at least one image of an environment (Paragraph 36, lines 1-14, and Paragraph 38, lines 1-14); wherein the at least one application unit is mounted on a vehicle (Paragraph 27, lines 12-16); and wherein the apparatus is configured to: analyse the at least one image of to determine at least one location of vegetation within the environment for activating at least one application unit (Paragraph 36, lines 1-14, Paragraph 38, lines 1-14, Paragraph 41, lines 1-21, and Paragraph 43, lines 1-28); and 4sf-4156343Application No.: Not Yet AssignedDocket No.: 77705-20393.00activate the at least one application unit to apply the at least one substance to the at least one location of vegetation to inhibit growth of the vegetation (Paragraph 36, lines 1-14, Paragraph 38, lines 1-14, Paragraph 41, lines 1-21, Paragraph 43, lines 1-28, and Paragraph 51, lines 1-43).  But, Redden does not teach that the application unit is a mulch application unit that distributes mulch.
However, Lill does teach that the application unit is a mulch application unit that distributes mulch (Column 3, lines 15-16).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the application unit distribute mulch because Redden and Lill are both system used to kill weeds.  The motivation for having the application unit distribute mulch is that it can help prevent the growth of new weeds after it has been laid down.
Regarding claim 11, Redden as modified by Lill teaches the system of claim 9, wherein the apparatus is mounted on the vehicle (10 as seen in figure 2b, and Paragraph 27, lines 12-16 of Redden), and wherein the at least one camera is mounted on the vehicle (10 as seen in figure 2b, and Paragraph 27, lines 12-16 of Redden).
Regarding claim 12, Redden teaches a method inhibiting the growth of vegetation, comprising: providing a processing unit with at least one image of an environment (Paragraph 28, lines 1-15, Paragraph 36, lines 1-14, and Paragraph 38, lines 1-14); analysing by the processing unit the at least one image to determine at least one location of vegetation within the environment for activating at least one application unit (Paragraph 28, lines 1-15, Paragraph 36, lines 1-14, Paragraph 38, lines 1-14, Paragraph 41, lines 1-21, and Paragraph 43, lines 1-28), wherein the at least one application unit is configured to apply at least one substance to the at least one location of vegetation to inhibit growth of the vegetation (Paragraph 26, lines 1-34, Paragraph 41, lines 1-21, and Paragraph 43, lines 1-28); and outputting information by an output unit that is useable to activate the at least one application unit (Paragraph 28, lines 1-15, Paragraph 36, lines 1-14, Paragraph 38, lines 1-14, Paragraph 41, lines 1-21, and Paragraph 43, lines 1-28).  But, Redden does not teach that the application unit is a mulch application unit that distributes mulch.
However, Lill does teach that the application unit is a mulch application unit that distributes mulch (Column 3, lines 15-16).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the application unit distribute mulch because Redden and Lill are both system used to kill weeds.  The motivation for having the application unit distribute mulch is that it can help prevent the growth of new weeds after it has been laid down.
Regarding claim 13, Redden as modified by Lill teaches the method of claim 12, wherein the at least one image was acquired by at least one camera (Paragraph 36, lines 1-14 of Redden), and wherein providing the processing unit with at least one image comprises: providing the processing unit with at least one location associated with the at least one camera when the at least one image was acquired (Paragraph 36, lines 1-14, and Paragraph 38, lines 1-14 of Redden).
Regarding claim 18, Redden as modified by Lill teaches the apparatus of claim 1, wherein the processing unit is further configured to determine at least one type of weed at the at least one location of vegetation (Paragraph 61, lines 1-38 of Redden).
Regarding claim 22, Redden as modified by Lill teaches the system of claim 9, wherein the apparatus is further configured to determine at least one type of weed at the at least one location of vegetation (Paragraph 61, lines 1-38 of Redden).
Regarding claim 23, Redden as modified by Lill teaches the method of claim 12, further comprising analysing the at least one image by the processing unit to determine at least one type of weed at the at least one location of vegetation (Paragraph 61, lines 1-38 of Redden).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Redden (PGPub #2015/0027044) as modified by Lill (US #3,125,294) as applied to claim 1 above, and further in view of Jin et al. (CN 1088225 A).
Regarding claim 4, Redden as modified by Lill teaches the apparatus of claim 1, but does not teach a first mulch of the at least one mulch comprises a first herbicide, and a second mulch of the at least one mulch comprises a second herbicide, the second herbicide differing from the first herbicide.  However, Jin does teach a first mulch of the at least one mulch comprises a first herbicide, and a second mulch of the at least one mulch comprises a second herbicide, the second herbicide differing from the first herbicide (Page 4, lines 31-34 of the provided translation, this teaches that the mulches can contain different herbicides based on the type of plant that is desired to be eliminated).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have mulches with different types of herbicides because Redden and Jin are both systems that deal with weed control.  The motivation for having mulches with different types of herbicides is that it allows the herbicide containing mulch that is applied to a plant to have a herbicide that is able to effectively kill the desired plant.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Redden (PGPub #2015/0027044) as modified by Lill (US #3,125,294) as applied to claim 1 above, and further in view of Morgan (US #6,029,395).
Regarding claim 5, Redden as modified by Lill teaches the apparatus of claim 1, but Redden does not teach that the at least one mulch comprises at least one herbicide and a biodegradable polymer.  However, Lill does teach that the at least one mulch comprises at least one herbicide (Column 3, lines 15-16).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the mulch contain a herbicide because Redden and Lill are both system used to kill weeds.  The motivation for having the mulch contain a herbicide is that it helps the mulch more effectively kill weeds.  But does not teach that the mulch contains a biodegradable polymer.
However, Morgan does teach that the mulch contains a biodegradable polymer (Column 2, lines 52-54).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the mulch contain biodegradable polymers because Redden and Morgan are both systems that deal with agricultural care.  The motivation for having the mulch contain biodegradable polymers is that it can help reduce the long term environmental impacts of the mulch after it is no longer needed.
Claims 5, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Redden (PGPub #2015/0027044) as modified by Lill (US #3,125,294) as applied to claim 1 above, and further in view of Morgan (US #6,029,395).
Regarding claim 5, Redden as modified by Lill teaches the apparatus of claim 1, but Redden does not teach that the at least one mulch comprises at least one herbicide and a biodegradable polymer.  However, Lill does teach that the at least one mulch comprises at least one herbicide (Column 3, lines 15-16).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the mulch contain a herbicide because Redden and Lill are both system used to kill weeds.  The motivation for having the mulch contain a herbicide is that it helps the mulch more effectively kill weeds.  But does not teach that the herbicide is employed with a biodegradable polymer.
However, Hedlund  does teach that the herbicide is employed with a biodegradable polymer (Column 4, lines 24-32).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the herbicide employed with a biodegradable polymers because Redden and Hedlund are both systems that deal with herbicide.  The motivation for having the herbicide employed with a biodegradable polymers is that it can help to control the release of the herbicide.
Regarding claim 19, Redden as modified by Lill and Hedlund teaches the method of claim 5, but Redden does not teach that the biodegradable polymer comprises the at least one herbicide.  However, Hedlund does teach that the biodegradable polymer comprises the at least one herbicide (Column 4, lines 24-32).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the biodegradable polymer comprise the at least one herbicide because Redden and Hedlund are both systems that deal with herbicide.  The motivation for having the biodegradable polymer comprise the at least one herbicide is that it can help to control the release of the herbicide.
Regarding claim 20, Redden as modified by Lill and Hedlund teaches the method of claim 19, but Redden does not teach that degradation of the biodegradable polymer releases the at least herbicide.  However, Hedlund does teach that degradation of the biodegradable polymer releases the at least herbicide (Column 4, lines 24-32).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the degradation of the biodegradable polymer release the at least herbicide because Redden and Hedlund are both systems that deal with herbicide.  The motivation for having the degradation of the biodegradable polymer release the at least herbicide is that it allows the herbicide to be released over a longer period of time which improves it effectiveness at killing undesirable plants.
Regarding claim 21, Redden as modified by Lill and Hedlund teaches the method of claim 19, but Redden does not teach that the biodegradable polymer comprises sprayable granules encapsulating the at least one herbicide.  However, Hedlund does teach that the biodegradable polymer comprises sprayable granules encapsulating the at least one herbicide  (Column 4, lines 24-32).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the herbicide encapsulated within a biodegradable granule because Redden and Hedlund are both systems that deal with herbicide.  The motivation for having the herbicide encapsulated within a biodegradable granule is that it allows the herbicide to be contained and easily distributed with a gradual release over time.
Claims 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Redden (PGPub #2015/0027044) as modified by Lill (US #3,125,294) as applied to claim 6 above, and further in view of Moore (US #4,908,981).
Regarding claim 7, Redden as modified by Lill teaches the apparatus of claim 1, wherein the processing unit is configured to determine a mode of operation of at least one chemical spray unit for spraying a herbicide at the at least location of vegetation based on at least one analysed image (Paragraph 36, lines 1-14, Paragraph 38, lines 1-14, Paragraph 41, lines 1-21, and Paragraph 49, lines 1-3 of Redden), and wherein the output unit is configured to output information useable to activate the at least one chemical spray unit (Paragraph 51, lines 1-43 of Redden), and wherein the solid material is a mulch (Column 3, lines 15-16 of Lill).  But does not teach that a time of spraying the herbicide is prior to a time of applying the at least one solid material.
However, Moore does teach that a time of spraying the herbicide is prior to a time of applying the at least one solid material (Column 6, lines 51-65).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the liquid substance sprayed prior to the solid substance dispersed because Redden and Moore are both systems that distribute liquids to help control weed growth.  The motivation for having have the liquid substance sprayed prior to the solid substance dispersed is that it allows the liquid substance to be absorbed into the ground then covered by a more durable solid substance.
Regarding claim 8, Redden as modified by Lill and Moore teaches the apparatus of claim 7, wherein to determine the mode of operation comprises determining a herbicide to be sprayed from a plurality of herbicides (Paragraph 49, lines 1-16 of Redden).
Claims 10, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Redden (PGPub #2015/0027044) as modified by Lill (US #3,125,294) as applied to claims 9, and 12 above, and further in view of Moore (US #4,908981).
Regarding claim 10, Redden as modified by Lill teaches the system of claim 9, wherein the system comprises at least one chemical spray unit for spraying a herbicide at the at least one location based on the at least one analysed image (Paragraph 36, lines 1-14, Paragraph 38, lines 1-14, Paragraph 41, lines 1-21, and Paragraph 49, lines 1-3 of Redden), and that the system distributes mulch (Column 3, lines 15-16 of Lill), but does not teach that a time of spraying the herbicide is prior to a time of applying the at least one solid material.
However, Moore does teach that a time of spraying the herbicide is prior to a time of applying the at least one solid material (Column 6, lines 51-65).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the liquid substance sprayed prior to the solid substance dispersed because Redden and Moore are both systems that distribute substances to help grow plants.  The motivation for having have the liquid substance sprayed prior to the solid substance dispersed is that it allows the liquid substance to be absorbed into the ground then covered by a more durable solid substance.
Regarding claim 14, Redden as modified by Lill teaches the method of claim 12, comprising:5sf-4156343Application No.: Not Yet AssignedDocket No.: 77705-20393.00 analysing by the processing unit the at least one image to determine a mode of operation of at least one chemical spray unit for spraying a herbicide at the at least one location based on the at least one analysed image (Paragraph 36, lines 1-14, Paragraph 38, lines 1-14, Paragraph 41, lines 1-21, and Paragraph 49, lines 1-3 of Redden), and wherein outputting the information by the output unit comprises outputting information useable to activate the at least one chemical spray unit (Paragraph 51, lines 1-43 of Redden), and that the system distributes mulch (Column 3, lines 15-16 of Lill).  But, Redden does not teach that a time of spraying the herbicide is prior to a time of applying the at least one solid material.
However, Moore does teach that a time of spraying the herbicide is prior to a time of applying the at least one solid material (Column 6, lines 51-65).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the liquid substance sprayed prior to the solid substance dispersed because Redden and Moore are both systems that distribute substances to help grow plants.  The motivation for having have the liquid substance sprayed prior to the solid substance dispersed is that it allows the liquid substance to be absorbed into the ground then covered by a more durable solid substance.
Regarding claim 17, Redden as modified by Lill and Moore teaches the method of claim 14, wherein to determine the mode of operation of at least one chemical spray unit for spraying the herbicide comprises: determining a herbicide to be sprayed from a plurality of herbicide (Paragraph 49, lines 1-16 of Redden).
Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the arguments do not apply to the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083. The examiner can normally be reached Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647